Braley, J.
It was the defendant’s duty to furnish suitable appliances for the plaintiff’s use in the performance of his work, and to keep them in proper repair. In the management of its business, while the supervision of details could be left to competent subordinates, this requirement could not so be delegated as *179to relieve the defendant from responsibility for injuries caused its servants by defective permanent machinery or appliances, where by the exercise of reasonable diligence it should have known of and remedied the defect. Rogers v. Ludlow Manuf. Co. 144 Mass. 198. Feeney v. York Manuf. Co. 189 Mass. 336. Finnegan v. Winslow Skate Manuf. Co. 189 Mass. 580. Donahue v. C. H. Buck & Co. 197 Mass. 550.
The car which caught the plaintiff’s hand and pinned it against the wall of the heated oven was operated by compressed air, admitted to the cylinder, and controlled by a valve. If in proper condition, it moved in or out of the oven at the will of the operator. After the plaintiff had mended the broken core it was placed on the car, and preparations were made to run the car into the oven, where the core was to be baked. The air having been turned on, the car started, but instead of moving steadily forward, after going a short distance it stopped. The air was then turned off, and the pet cock at the end of the cylinder was opened, and bars were used under the wheels to put the car in motion, when it suddenly shot ahead, causing the accident. Upon plenary evidence not only from the plaintiff’s fellow workmen, who were familiar with the use of the car, but also from experts who were fully acquainted with its mechanism, the car should have remained stationary after the air had been shut off with the pet cock open. But, these precautions having been taken, and the car having been operated in the usual way, the fact that it automatically started furnished evidence which unexplained tended to prove that the apparatus in some way had become defective. Ryan v. Fall River Iron Works Co. 200 Mass. 188, 190, 191. Silverman v. Carr, 200 Mass. 396, 398,
The twentieth and twenty-first requests have not been argued, but if there was evidence that a leaky or defective valve would be a sufficient cause of the accident, the plaintiff was not limited to proof of this defect. Cahill v. New England Telephone & Telegraph Co. 193 Mass. 415, 418, and cases cited. The jury might have been satisfied that, unless the apparatus controlling the motive power was out of order, the car would not have moved. Ryan v. Fall River Iron Works Co., ubi supra. Silverman v. Carr, ubi supra. Gillis v. Cambridge Gas Light Co. 202 Mass. 222. It appeared, moreover, that for some time before the day *180of the accident the car had been observed to work irregularly, or as described by the assistant foreman, “ the carriages were working very badly. . . . they were bucking,” and notice of their condition had been given to the defendant’s superintendent of the foundry. The question of the defendant’s negligence under the first count was properly left to the jury. Finnegan v. Winslow Skate Manuf. Co. 189 Mass. 580, 582. Donahue v. C. H. Buck & Co. 197 Mass. 550.
Under the second count the negligence of the defendant is alleged to consist in setting the plaintiff to perform work of whose dangers he was ignorant, but of which the defendant was informed, without giving him any warning of the perils of his position. By his contract of employment the plaintiff worked in the pasting department of the core room, where his duties required him to see that cores after having been baked were properly pasted and measured, but he was not required ordinarily to assist in operating cars, or to attend at the ovens. On the day of the accident a core while being carried from the moulding to the pasting department broke, and O’Donnell, the superinten dent of the core room, said to the plaintiff, “ there is a main core for a steam cylinder coming back, that broke in rolling off, and I want you to get it pasted as quick as you can and into the oven for the day’s heat.” It was undisputed that from the nature of the break and the temperature of the core great care would be necessary to adjust and keep the parts together until it could be placed on the car and run into the oven, where the heat would cause the parts to fuse and adhere firmly. In obeying this order, the defendant contends, that under each count it is not liable, because the plaintiff was a mere volunteer. He had been employed by O’Donnell, to whose direction and control he was subject, and who acted as the representative of the defendant in the management of the core room and the preparation of the cores for use, which included annealing. Feeney v. York Manuf. Co. 189 Mass. 336, 339. Reardon v. Byrne, 195 Mass. 146. Gilman v. Eastern Railroad, 13 Allen, 433. Cooney v. Commonwealth Avenue Street Railway, 196 Mass. 11. The jury could find that the acts of the plaintiff in accompanying the core to the oven were necessary for its safe carriage, and were within the scope and exigency of the order. It appeared, *181that the superintendent knew or could be found to have known of the bucking of the cars, and that if the apparatus supplying the compressed air was out of repair, the plaintiff in obeying his instructions, might be exposed to great danger. In Rice v. King Philip Mills, 144 Mass. 229, 237, Field, J., said, “ If the master knew, or under the circumstances ought to have known, that a machine in use was out of repair and dangerous, it was his duty to see that it was put in proper repair, or to warn those using it of the danger, if they were ignorant of it.” A count for defective machinery is not inconsistent with a count for failure to give notice to an employee of the danger which may arise from using it, if it appears that he is ignorant of its condition. The risk is an extraordinary one which the servant does not assume, unless it is obvious, or his attention has been called to it. Ciriack v. Merchants’ Woolen Co. 151 Mass. 152. The duties are alternate. Suitable appliances must be provided, but, if they are not furnished or become defective, the master must warn or instruct his servants who use them, where through inexperience, want of capacity, or because the danger is concealed, they are not aware of the risks to which they may be exposed. Haggblom v. Winslow Bros. & Smith Co. 198 Mass. 114. Byrne v. Learnard, 191 Mass. 269. The defendant could act only by subordinates, whom it had clothed with authority to carry on the different departments. Gilman v. Eastern Railroad Co. 13 Allen, 433. Feeney v. York Manuf. Co. 189 Mass. 336, 339. To direct the performance of work which involved the use of defective machinery, without giving any warning or information as to the danger of which the plaintiff could be found to have been ignorant, but of whose unsuitableness the defendant’s representatives either knew or should have been aware, would warrant a finding by the jury of its negligence. Ferren v. Old Colony Railroad, 143 Mass. 197. Rice v. King Philip Mills, 144 Mass. 229. Byrne v. Learnard, 191 Mass. 259. Reardon v. Byrne, 195 Mass. 146.
Nor could it have been ruled as matter of law that the plaintiff assumed the risk, or by his own want of care contributed to the injury. The evidence, if believed, very plainly showed no previous knowledge of defects which were not obvious, but concealed, or of any information which should have led him to anticipate, that the car might work improperly.
*182If O’Leary, the plaintiff’s fellow servant, with the plaintiff’s assistance, attempted to start the car with bars, or to use it after he knew it was not in repair, the defendant would not be responsible for his acts. But the jury, who were accurately instructed upon this point, would be warranted in finding upon the evidence that the proximate cause of the sudden movement of the car was the defective mechanism. Hale v. New York, New Haven, & Hartford Railroad, 190 Mass. 84. Butler v. New England Structural Co. 191 Mass. 397. Doe v. Boston & Worcester Street Railway, 195 Mass. 168.
The defendant presented a large number of requests for rulings of which the judge gave the fourth in substance, but declined to give the other requests except as they were contained in the charge. It is unnecessary to take them up in detail. For reasons previously stated they were properly refused, and the instructions given, to a part of which the defendant also excepted, were correct and appropriate.

Exceptions overruled.